Citation Nr: 1004017	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
February 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Petersburg, Florida 
that denied entitlement to service connection for PTSD.  

The Veteran was afforded a personal hearing in November 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript of the hearing is of 
record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he now has PTSD as the result of 
traumatic events he experienced in service.  In a November 
2007 rating and statement of the case dated in March 2008, 
the RO denied service connection for PTSD on the basis that 
the evidence did not contain a diagnosis of PTSD or a 
credible stressor to support a diagnosis of PTSD.  An April 
2007 formal finding of a lack of information required to 
verify stressors in connection with the PTSD claim is of 
record.  It was determined that the stressful events reported 
by the Veteran had been insufficient to send to the U.S. Army 
and Joint Services Records Research Center (JSRRC) to 
research the case for a credible stressor.

The Board notes, however, that received in August 2007 was an 
account of the incidents in service the appellant believes 
have caused or contributed to his developing PTSD, to include 
the names of fatalities in connection with the stressful 
events.  He elaborated to some extent on this statement in 
testimony on personal hearing in November 2009.  As well, 
extensive VA clinical data have been received showing a 
confirmed diagnosis of PTSD which has been attributed to 
service.  Under the circumstances, the Board is of the 
opinion that based on the details provided by the appellant 
in the record, a list of the reported stressors should be 
compiled and sent to the JSRRC or any other appropriate 
source to attempt to verify the stressor events.

The Veteran testified on personal hearing that he did seek 
psychiatric treatment or care from a mental health 
professional in service or voice any psychiatric symptoms at 
discharge.  However, review of the service treatment records 
clearly indicate that he underwent psychiatric evaluation in 
September 1971, and stated on service discharge examination 
in November 1976 that he had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  In this 
regard, the examining official annotated occasions of 'not 
wanting to be around people' and insomnia.  Post service, the 
appellant was afforded a VA psychiatric evaluation in May 
1977 and it was determined at that time that he had moderate 
resolving anxiety.  The Board is therefore of the opinion 
that remand for a current psychiatric examination is 
warranted to ascertain whether the appellant has PTSD due to 
any confirmed in-service stressor(s) or a psychiatric 
disorder directly related to service.  The Veteran requested 
a VA examination for PTSD in October 2006

Accordingly, to ensure that VA has met its duty to assist the 
Veteran  in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following actions:

1.  Compile a comprehensive 
statement of the stressors 
identified by the Veteran and 
submit a request to the JSRRC for 
research and verification purposes.  
The request should be accompanied 
by a copy of the Veteran's DD 214 
and personnel records.  

2.  Following a response from the 
above, the RO should arrange for 
the Veteran to be examined by a VA 
psychiatrist to determine all 
current psychiatric diagnosis(es), 
to include the question of whether 
the appellant currently has an 
acquired psychiatric disorder 
deriving from service, or if PTSD 
is present.  All necessary special 
studies or tests, to include 
psychological testing and 
evaluation, should be accomplished.  
The entire claims folder must be 
made available to the examiner 
prior to the examination.  The 
examiner is requested to provide an 
opinion as to A) whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) the Veteran currently has 
a psychiatric disorder related to 
symptoms in service; B) If a 
credible stressor is identified and 
conceded by VA and if PTSD is 
found, the examiner should specify 
for the record each stressor relied 
upon to support the diagnosis of 
PTSD.  The examination report 
should include the complete 
rationale for all opinions 
expressed.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


